Williams, J.
said it was simply a demand for so much money.
The Att. Gen. who appeared for the plaintiff, attempted to show that a damage might arise to the plaintiff, who was in trade, by his not receiving the tobacco which was an exportable article; but the court did not give into it, and pressed the Attorney to say in what manner he would direct the jury himself; who said if he had *21the power, he would direct the jury to consider the depreciation of money in order to do justice.
Williams, J.
said the jury were sworn to ascertain the damages sustained, and they might consider the difference in the value of money.
The other Judges assented, but without charging the jury.
All the Judges present.